Citation Nr: 0703583	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-10 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In June 2005, the appellant testified via 
videoconference at a hearing at the RO before the undersigned 
who was in Washington, D.C.  A transcript of that hearing is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The evidence at the time of the adverse decision in January 
2005 included conflicting statements from the veteran 
regarding when his tinnitus began.  At the time the veteran 
filed his initial claim for service connection in September 
2004, he indicated that the onset of tinnitus was in service 
in 1955.  However, during a VA examination in November 2004, 
and on a questionnaire form dated the same, the veteran 
stated that his tinnitus began 20 year earlier.  This places 
the onset date many years after service, in approximately 
1984.  Based on this history as provided by the veteran in 
November 2004, the VA examiner concluded that it was "less 
likely as not" that the veteran's tinnitus was related to 
his military service since symptoms did not commence until 
many years after service.  The examiner also stated that the 
veteran's tinnitus was not related to any possible service-
connected hearing loss.  

However, in a Notice of Disagreement dated in October 2004, 
the veteran explained that he had had ringing in his ears for 
approximately 50 years, but that the ringing had increased in 
severity over the last 20 years.  He went on to state that he 
had been a communication technician in service and was 
required to send and receive international Morse code.  He 
said he wore head phones and monitored frequencies of the 
United States and other countries.  

In February 2005, the RO attempted to obtain a second medical 
nexus opinion regarding a possible link between the veteran's 
post service diagnosis of tinnitus and his military service.  
Unfortunately, the VA examiner who reviewed the veteran's 
claims file stated that he could not render such an opinion 
due to the conflicting statements by the veteran regarding 
the onset of his tinnitus.  The examiner explained that he 
was unable to resolve the issue without resorting to 
speculation.

Subsequently, in June 2005, the veteran attended a Board 
videoconferencing hearing where he provided additional detail 
and explanation regarding the onset of his tinnitus.  He 
testified that he experienced intermittent ringing in his 
ears in service.  Specifically, he said he sometimes 
experienced ringing in his ears following an eight-hour 
"watch session", but that it would go away.  He went on to 
explain that he didn't notice the tinnitus for several years 
after service, but that it did return at some point and has 
been getting worse and is constant.  He said he was unable to 
recall the specific date that the tinnitus returned.  

The veteran's February 2005 hearing testimony appears to 
clarify the prior statements he made regarding the onset of 
his tinnitus.  That is, the veteran explained that the 
tinnitus did begin in service on an intermittent basis, 
ceased for several years following service, and then began 
again and is now constant.  Thus, in light of this new 
evidence, an addendum medical opinion must be obtained that 
is based on an accurate history of the claimed disability.  
See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his tinnitus.  
It is imperative that the claims file, to 
include a copy of this remand, be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such 
disability is related to service or to the 
veteran's service-connected hearing loss.  
The examiner should explain the basis for 
any opinion reached.  

2.  Thereafter, the RO should review the 
record and determine if the benefit sought 
can be granted.  If the benefit remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

